internal_revenue_service number release date index number --------------------------------- ----------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-134257-17 date may legend foundation ------------------------------------------------------------------------- trust trustor spouse date1 date2 date3 --------------------------------- ------------------------- ------------------------- ----------------------- ------------------------ ----------------------- dear ------------- this letter responds to trust’s date request for rulings regarding excise_tax issues in connection with the administration and planning for termination of trust under sec_4947 facts according to the information provided by trust trust is an irrevocable_trust created under a revocable_living_trust agreement dated date1 by trustor as amended by a first amendment dated date2 together the trust agreement trust was created after the death of trustor executors of trustor’s estate elected to treat all the assets of trust as qualified_terminable_interest_property qtip pursuant to sec_2056 trust represents that no deductions were allowable or taken under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 with respect to any assets transferred to trust at trustor’s death nor has trust set_aside any funds for which it has claimed a charitable deduction all section references are to the internal_revenue_code_of_1986 as amended unless otherwise stated plr-134257-17 under the trust agreement trustor’s spouse spouse is entitled to receive during spouse’s lifetime all the net_income of trust and distributions from principal within the discretion of the trustees for spouse’s care support health and maintenance the assets of trust remaining at spouse’s death are distributable to foundation at spouse’s death all the assets of trust will be includible in spouse’s gross_estate pursuant to sec_2044 and deductible from spouse’s taxable_estate pursuant to sec_2055 under the trust agreement the trustees of trust have the authority to sell or exchange trust property and to acquire by purchase or exchange such property as the trustees may deem advisable foundation is recognized as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and is classified as a private_foundation under sec_509 foundation was created under a charitable_trust agreement dated date3 by trustor and spouse as donors rulings requested trust requests the following rulings during the lifetime of spouse trust will not be a split-interest trust subject_to sec_4947 and the provisions of sec_4941 sec_4943 sec_4944 and sec_4945 shall not apply during the lifetime of spouse the direct and indirect self-dealing rules of sec_4941 and the regulations thereunder will not apply to trust after the death of spouse and upon the resulting termination of spouse’s interest in trust for purposes of sec_53_4947-1 trust will not be a nonexempt_charitable_trust described in sec_4947 or be subject_to the provisions of sec_4941 sec_4943 sec_4944 and sec_4945 for a reasonable period of settlement so that the trustees of trust may perform the ordinary duties of administration necessary for the settlement of trust law sec_501 exempts from federal income_taxation organizations described in sec_501 sec_501 describes organizations organized and operated exclusively for charitable purposes sec_509 provides that unless specifically excepted any organization described in sec_501 is a private_foundation plr-134257-17 sec_4941 imposes an excise_tax on disqualified persons as defined in sec_4946 for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person lending of money or other extension of credit between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person or transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that a disqualified_person with respect to a private_foundation includes a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b l c an owner of more than percent of - i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in sec_4946 of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 provides that the term substantial_contributor means a person who is described in sec_507 ie a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution of bequest is received by the foundation from such person and in the case of a_trust the creator of the trust sec_4947 provides that for purposes of chapter a_trust which is not exempt from tax under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_652 sec_2055 plr-134257-17 a or shall be treated as an organization described in sec_501 sec_4947 provides in part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_652 sec_2055 sec_2106 or sec_2522 certain code provisions including sec_4941 shall apply as if such trust were a private_foundation this paragraph does not apply with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 any amounts in trust other than amounts for which a deduction was allowed under sec_170 sec_545 sec_652 sec_2055 sec_2106 or sec_2522 if such amounts are segregated from amounts for which no deduction was allowable or any amounts transferred in trust before date sec_53_4941_d_-1 provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to sec_1_641_b_-3 or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust plr-134257-17 sec_1_641_b_-3 provides that the determination of whether a_trust has terminated depends on whether the property held in trust has been distributed to the persons entitled to succeed to the property upon termination of the trust rather than upon the technicality of whether or not the trustee has rendered its final accounting a reasonable_time is permitted after such event for the trustee to perform the duties necessary to complete the administration of the trust thus if pursuant to the terms of the governing instrument the trust is to terminate upon the death of the life_beneficiary and the corpus is to be distributed to the remainder beneficiary the trust continues after the death of the life_beneficiary for a period reasonably necessary to a proper winding up of the affairs of the trust sec_53_4947-1 provides that the basic purpose of sec_4947 is to prevent trusts which are not exempt from tax under sec_501 all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 from being used to avoid the requirements and restrictions applicable to private_foundations for purposes of this section a_trust shall be presumed in the absence of proof to the contrary to have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_652 sec_2055 sec_2106 or sec_2522 if a deduction would have been allowable under one of these sections sec_53_4947-1 provides that for purposes of this section and sec_53_4947-2 a charitable_trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 a charitable_trust as defined in this paragraph shall be treated as an organization described in sec_501 and if it is determined under sec_509 that the trust is a private_foundation then chapter including sec_4941 shall apply to the trust sec_53_4947-1 provides that an estate from which the executor or administrator is required to distribute all of the net assets in trust to charitable beneficiaries will not be considered a charitable_trust under sec_4947 during the period of estate administration or settlement except as provided in paragraph b ii of that section a charitable_trust created by will shall be considered a charitable_trust under sec_4947 as of the date of death of the decedent- grantor except as provided in paragraph b v of this section relating to certain revocable and testamentary trusts which wind up sec_53_4947-1 provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust for charitable beneficiaries or free of trust to such beneficiaries is considered terminated plr-134257-17 for federal_income_tax purposes under sec_1_641_b_-3 then the estate will be treated as a charitable_trust under sec_4947 between the date on which the estate is considered terminated under sec_1_641_b_-3 and the date final distribution of all the net assets is made to or for the benefit of the charitable beneficiaries sec_53_4947-1 provides in part that the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of the rights of the subsequent beneficiaries sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor or a_trust created by will from which the trustee is required to distribute all of the net assets in trust for or free of trust to charitable beneficiaries is not considered a charitable_trust under sec_4947 for a reasonable period of settlement within the meaning of paragraph b iv after becoming irrevocable after that period the trust is considered a charitable_trust under sec_4947 sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor in which all of the unexpired interests are charitable and under the terms of the governing instrument of which the trustee is required to hold some or all of the net assets in trust after becoming irrevocable solely for charitable beneficiaries is not considered a_trust under sec_4947 for a reasonable period of settlement within the meaning of paragraph b iv of this section after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53_4941_d_-1 are not met after that period the trust is considered a charitable_trust under sec_4947 sec_53_4947-1 provides that for purposes of this section and sec_53_4947-2 a split interest trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 a_trust is one which has amounts in trust for which a deduction was allowed under sec_642 within the meaning of sec_4947 once a deduction is allowed under sec_642 to the trust for any amount permanently set_aside sec_53_4947-1 provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust or free of trust to both charitable and non-charitable beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 then the estate will plr-134257-17 be treated as a split-interest trust under sec_4947 or a charitable_trust under sec_4947 if applicable between the date on which the estate is considered terminated under sec_1_641_b_-3 and the date on which the final distribution of the net assets to the last remaining charitable_beneficiary is made sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor under the terms of the governing instrument of which the trustee is required to hold some or all of the net assets in trust after becoming irrevocable for both charitable and non-charitable beneficiaries is not considered a split-interest trust under sec_4947 for a reasonable period of settlement after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53_4941_d_-1 are not met after that period the trust is considered a split-interest trust under sec_4947 the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of rights of the subsequent beneficiaries analysis ruling sec_1 and during spouse’s lifetime trust is neither a charitable_trust within the meaning of sec_4947 and sec_53_4947-1 nor a split-interest trust within the meaning of sec_4947 and sec_53_4947-1 trusts described in either sec_4947 or sec_4947 have unexpired interests or amounts in trust for which a charitable deduction has been allowed for federal tax purposes sec_53_4947-1 provides that the basic purpose of sec_4947 is to prevent trusts which are not exempt from tax under sec_501 all or part of the unexpired interests in which are devoted to charitable purposes and which have amounts in trust for which a charitable deduction was allowed from being used to avoid the requirements and restrictions applicable to private_foundations including sec_4941 sec_4943 sec_4944 and sec_4945 here no charitable deductions were allowable or taken with respect to any assets transferred to trust at trustor’s death and no such charitable deduction will be allowable to trust prior to its termination at the death of spouse trust thus is not subject_to sec_4947 at any time during spouse’s lifetime similarly for the same reasons sec_4941 sec_4943 sec_4944 and sec_4945 are not applicable to trust as an entity described in sec_4947 or during spouse’s lifetime because sec_4947 is inapplicable to trust during spouse’s lifetime by reason of the fact that no charitable deductions are allowable or will be taken until after spouse’s death the direct and indirect self-dealing rules of sec_4941 and the regulations plr-134257-17 thereunder will not apply to trust as an entity described in sec_4947 or during spouse’s lifetime we are not ruling on any transaction trust may engage in during spouse’s lifetime with foundation or other private_foundation or whether trust is a disqualified_person with respect to a private_foundation ruling upon spouse’s death all the assets of trust will be includible in spouse’s gross_estate pursuant to sec_2044 and deductible from spouse’s taxable_estate pursuant to sec_2055 subsequently at such time as no non-charitable interests continue to exist and amounts have been deducted under sec_2055 with respect to amounts held in trust trust generally would become described as a nonexempt_charitable_trust under sec_4947 and be subject_to the provisions of sec_4941 sec_4943 sec_4944 and sec_4945 however the regulations under sec_4947 provide that in the case of a_trust created by will from which the trustee is required to distribute all the assets in trust for or free of trust to charitable beneficiaries the restrictions imposed by sec_4947 do not apply for a reasonable period of settlement sec_53_4947-1 the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of rights of the subsequent beneficiaries only after a reasonable period of settlement is a_trust described in sec_53_4947-1 considered a charitable_trust under sec_4947 we note however that during this reasonable period of settlement transactions with respect to foundation’s interest or expectancy in trust may result in indirect self-dealing between foundation and a disqualified_person with respect to foundation if the requirements of sec_53 b are not met we are not ruling whether the proposed transaction will meet these requirements rulings based solely on the facts and representations submitted by trust we rule as follows during the lifetime of spouse trust will not be a split-interest trust subject_to sec_4947 and the provisions of sec_4941 sec_4943 sec_4944 and sec_4945 shall not apply during the lifetime of spouse the direct and indirect self-dealing rules of sec_4941 and the regulations thereunder will not apply to trust after the death of spouse and upon the resulting termination of spouse’s interest in trust for purposes of sec_53_4947-1 trust will not become a nonexempt_charitable_trust subject_to sec_4947 and the plr-134257-17 provisions of sec_4941 sec_4943 sec_4944 and sec_4945 for a reasonable period of settlement so that the trustees of trust may perform the ordinary duties of administration necessary for the settlement of trust the rulings contained in this letter are based upon information and representations submitted by or on behalf of trust and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 or sec_509 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income described in this letter_ruling this letter is directed only to trust sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representatives if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary jo salins chief exempt_organizations branch tax exempt government entities cc
